Citation Nr: 0127060	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  96-39 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
claimed as secondary to a gunshot wound of the chest.

2.  Entitlement to service connection for a heart condition, 
including mitral valve disease.


REPRESENTATION

Veteran represented by:	Debra M. Rabin, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran 
Veteran's spouse


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1968.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from February 1992 and June 1995 rating decisions, 
in which the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO), denied, in pertinent part, 
the veteran's claims of entitlement to service connection for 
a seizure disorder and mitral valve disease of the heart 
(later recharacterized as claims of entitlement to service 
connection for a seizure disorder, including as secondary to 
a service-connected gunshot wound of the chest, and for 
cardiac disease, including mitral valve disease).  The Board 
affirmed the RO's decision in June 2000.

The veteran appealed the Board's June 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Based on an Appellee's Unopposed Motion for Partial Remand 
and to Stay Further Proceedings (motion) filed in March 2001, 
the Court vacated the Board's June 2000 decision denying 
entitlement to service connection for a seizure disorder, 
claimed as secondary to a gunshot wound of the chest, and a 
heart disorder, and remanded the appeal of these issues to 
the Board for readjudication in accordance with the motion. 

The Board notes that, during a hearing held before the 
undersigned Board Member in Washington, DC in June 1999, the 
veteran raised a claim for a higher evaluation for his 
service-connected gunshot wound of the left chest.  This 
matter is referred to the RO for appropriate action.

The Board further notes that, in July 2001, the veteran's 
representative submitted a psychiatric report in support of 
the veteran's claims of entitlement to an initial evaluation 
in excess of 30 percent for post-traumatic stress disorder 
and entitlement to a total disability evaluation based on 
individual unemployability, which the Board remanded to the 
RO in June 2000.  The Board refers this report to the RO for 
consideration in support of the remanded claims.


REMAND

The veteran claims that he is entitled to service connection 
for a seizure disorder and cardiovascular disease, including 
mitral valve disease.  Additional development by the RO is 
necessary before deciding the merits of these claims.  

The RO initially denied the veteran entitlement to service 
connection for mitral valve disease of the heart and a 
seizure disorder secondary to the veteran's period of active 
service, including his gunshot wound, in February 1992 and 
June 1995, respectively, and the veteran appealed these 
decisions.  In June 2000, the Board affirmed the RO's denial.  
With regard to the claim for service connection for 
cardiovascular disease, including mitral valve disease, the 
Board based its denial on legal criteria that were then 
valid, but upon which, due to a recent change in the law, the 
Board may no longer rely.  Specifically, the Board found that 
there was no competent medical evidence of record 
establishing a causal nexus between a current medically-
diagnosed cardiovascular disease or disorder and the 
veteran's active service, and based on that finding, 
concluded that the veteran had not submitted evidence of a 
well-grounded claim of entitlement to service connection for 
cardiovascular disease, including mitral valve disease. 

The veteran appealed the Board's June 2000 decision to the 
Court, and while his appeal was pending, the law and 
regulations pertinent to his claim were amended. See the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5102, 5103, 5103A).  These amendments enhance the VA's duties 
to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim, eliminate the need for a claimant to 
submit a well-grounded claim, and necessitate the Board to 
proceed directly to an adjudication of the merits of a 
service connection claim (provided the Board finds that the 
VA has fulfilled its duties to assist and notify) without 
determining whether the claim is well grounded. 

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).  Further, 
during the pendency of this appeal, in August 2001, the VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2001)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b), which is effective August 29, 2001.  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claims pursuant to the VCAA or 
amended regulations.  A Remand is thus necessary so that the 
RO can undertake such action.

Under the VCAA, the VA must make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for a benefit provided there is a reasonable 
possibility that such assistance will aid in substantiating 
the claim.  Such evidence includes relevant records 
pertaining to the claimant's active service that are held or 
maintained by a governmental entity.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  In this case, there are relevant records 
pertaining to the veteran's active service that need to be 
obtained.  

The veteran in this case had active service from March 1965 
to March 1968.  In March 1966, the veteran sustained a 
gunshot wound of the left chest.  He was seen aboard the 
hospital ship USS Repose (AH-16), at which time he was noted 
to be "alert and conscious."  Upon admission to the 
hospital, the veteran had a 50 percent pneumothorax.  
Physicians performed a closed thoracotomy to reexpand the 
veteran's chest, but subsequently, there was some difficulty 
in maintaining expansion and three additional closed 
thoracotomies had to be performed.  After approximately two 
weeks aboard the USS Repose, the veteran's lung remained 
expanded and the veteran was evacuated to the U.S. Naval 
Hospital in Great Lakes, Illinois, where he received 
additional treatment and was given convalescent leave during 
a 44-day stay.

The record currently contains narrative summaries, but not 
clinical records, of the aforementioned hospitalizations.  
Inasmuch as the clinical records might disclose the results 
of any neurological assessments conducted during these 
hospitalizations, they should be obtained.  The RO should 
also obtain and associate with the claims file the May 16, 
1966 record to which Dr. Roda refers in her September 2000 
written opinion.  See Page 3 (where she indicates that there 
is a notation that the veteran is "deceased.").  The Board 
has been unable to locate this particular record.

There are also post-service medical records that need to be 
obtained.  Following the veteran's discharge from service, he 
was involved in multiple accidents, but records of treatment 
rendered in response to these accidents have not been 
associated with the claims file.  According to a March 1989 
report from the Mental Health Clinic of LaSalle County, the 
veteran was involved in two motor vehicle accidents during 
the 1970s, suffered a serious skull fracture in a 1978 
motorcycle accident, and was involved in another motor 
vehicle accident in 1988, when his truck rolled over.  The 
veteran reportedly had other accidents after 1990.  Inasmuch 
as the veteran has alleged that he has experienced blank 
staring spells and black-outs since service and that these 
spells and black-outs caused some of the aforementioned 
accidents, the RO should obtain records of all of the medical 
treatment rendered following these accidents as they might 
substantiate his allegation. 

In addition, under the VCAA, in the case of a claim for 
disability compensation, the duty to assist includes 
providing the appellant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Such an examination 
or opinion is necessary when the lay and medical evidence of 
record includes competent evidence of a current disability, 
which may be associated with the appellant's active service.  
38 U.S.C.A. § 5103(A) (West Supp. 2001).  

In this case, the record discloses that the veteran might 
have a current disability that could be associated with his 
period of active service.  Post-service medical evidence 
confirms that the veteran has heart abnormalities, but 
suggests, rather than definitively establishes, that these 
abnormalities represent a current organic heart disability.  
Specifically, since 1991, the veteran has been noted to have 
a first degree AV heart block and subtle anterior ischemia on 
exercise that is consistent with angina, with some atypical 
features, all suggestive of coronary heart disease.  As well, 
he has been diagnosed with probable coronary heart disease.  

The veteran asserts that his heart problems first manifested 
in service, after he suffered a gunshot wound to the chest 
and began to experience tingling and pain in his chest and 
shortness of breath.  His service medical records confirm 
that, during service, he complained of, and was evaluated 
for, breathing difficulties, including on exertion, chest 
pain and dizziness.  They also indicate that, during service, 
testing showed abnormalities, including an incomplete right 
bundle branch block, aortic stenosis, questionable cardiac 
arrhythmia, a murmur, a first degree AV block, sinus 
arrhythmia, sinus bradycardia, an RV conduction delay, and a 
precardial voltage increase.  In September 1967, the veteran 
was seen by a cardiologist and underwent a cardiology work-
up, which was negative.  During a follow-up chest surgery 
consultation in October 1997, an examiner diagnosed exertion 
pain in the left chest probably secondary to the healed 
fracture of the fourth rib, and advised no treatment.  On 
separation examination in February 1968, an examiner noted 
that the veteran had chest pain after exercise and had been 
evaluated by both a chest surgeon and cardiologist, but his 
complaints were not considered disqualifying.  

In light of the foregoing, the Board believes that the VA 
should assist the veteran further in the development of his 
claim for service connection for cardiovascular disease, 
including mitral valve disease, by providing him a medical 
examination, during which a VA examiner can definitively 
determine whether the veteran currently has an organic heart 
disability, and if so, offer an opinion as to the etiology of 
that disability.  The Board believes that it would helpful 
if, during this examination, the examiner reviewed the 
veteran's claims file in its entirety, considered the 
evidence, and opined whether it is at least as likely as not 
that any heart disability that is shown to exist was incurred 
in or aggravated by the veteran's period of active service.  

The RO should also assist the veteran by giving him an 
opportunity to identify and authorize the release of all 
pertinent, outstanding evidence, which the RO has not yet 
attempted to secure, and to present additional argument in 
support of his claims.     

Finally, in July 2001 and August 2001, the veteran submitted 
evidence directly to the Board in support of his appeal and a 
written statement waiving initial RO consideration of this 
evidence under 38 C.F.R. § 20.1304(c) (2001).  In light of 
the fact that this case is being remanded for other purposes, 
the RO should consider this evidence in the first instance in 
support of the veteran's claims.    

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all VA and private medical 
providers who have treated his seizure 
symptoms and cardiac complaints since 
service and whose records the RO has not 
yet endeavored to obtain. 

2.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
outstanding records of treatment 
identified by the veteran, including 
those associated with the veteran's 
accidents incurred from the 1970s to the 
1990s.  

3.  The RO should also obtain and 
associate with the claims file the May 
16, 1966 record to which Dr. Roda refers 
in her September 2000 written opinion.  
As this record may have been provided to 
Dr. Roda by the veteran, the RO should 
request that the veteran submit this and 
any other service medical records that 
may be in possession.  

4.  The RO should contact all appropriate 
sources and request the actual clinical 
records from the veteran's treatment for 
his gunshot wound while aboard the USS 
Repose and clinical records of his 
hospitalization at the United States 
Naval Hospital in Great Lakes, Illinois.

5.  If any additional service medical 
records are obtained that relate to 
treatment of the veteran's inservice 
gunshot wound of the chest, the RO should 
refer the entire claims folder to a VA 
neurologist or other appropriate 
specialist for an opinion in this case.  
The examiner should review the record 
including the evidence obtained as a 
result of this remand, and render an 
opinion as to whether it is at least as 
likely as not that the veteran's seizure 
disorder is etiologically related to the 
gunshot wound of the chest that the 
veteran sustained in service.  To the 
extent that the examiner's opinion 
differs from any of the opinions of 
record, the examiner should attempt to 
reconcile such differences.  The examiner 
should provide a complete rationale for 
the opinions expressed including a 
discussion of the medical principles 
involved as they relate to the facts of 
this case.  

6.  Thereafter, the RO should afford the 
veteran a VA examination by an 
appropriate specialist for the purpose of 
ascertaining the etiology of any heart 
disability shown to exist.  The RO should 
provide the examiner with the veteran's 
claims file and a copy of this Remand for 
review in conjunction with the 
examination.  Thereafter, the examiner 
should conduct all studies and tests 
deemed necessary.  Following a 
comprehensive review of the record and 
the veteran's history and a thorough 
evaluation, the examiner should: (1) note 
all cardiac findings shown during 
testing; (2) diagnose all heart 
disabilities that are present; and, if 
appropriate (3) opine whether it is at 
least as likely as not that the 
disability(ies) was(were) incurred in or 
aggravated by the veteran's period of 
active service.  The examiner should 
provide the complete rationale on which 
his opinion is based.

7.  The RO should then review the VA 
examination reports to determine whether 
the reports comply with the previous 
instructions.  If deficient in any 
regard, immediate corrective action 
should be taken.  

8.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other notification and 
assistance requirements of the VCAA and 
amended regulations.  

9.  Finally, the RO should readjudicate 
the veteran's claims based on all of the 
evidence of record, including that which 
was submitted in July 2001 and August 
2001.  If the RO denies either benefit 
sought, it should provide the veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto before the case is 
returned to the Board for further 
appellate consideration. 

The purposes of this REMAND are to afford the veteran due 
process of law and to ensure that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal; however, no action is 
required until he is otherwise notified.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




